Exhibit 99.1 WIRELESS AGE ACQUISITION OF FUNCTION MOBILE TERMINATED TORONTO, ONTARIO February 18, 2009 – Wireless Age Communications, Inc. (OTCBB: WLSA), ("Wireless Age" or "the Company") announced today that its proposed acquisition of Function Mobile Inc. (“Function Mobile”) has been terminated. On December 1, 2008, Wireless Age announced that it had agreed, subject to various terms and conditions, to acquire all of the issued and outstanding common shares of Function Mobile. On February 12, 2009, the Company received a letter from Function Mobile terminating the transaction effective immediately. Function Mobile stated that due to the recent receivership of the Wireless Age subsidiaries Wireless Age Communications Ltd. and Wireless Source Distribution Ltd., a significant material adverse change had occurred in the Company’s business affairs. The Company attempted to modify the terms of the proposed transaction prior to the termination but was not able to find a mutually satisfactory basis on which the transaction could proceed. Note:This press release contains "forward looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on currently available competitive, financial and economic data and management's views and assumptions regarding future events. Such forward-looking statements are inherently uncertain. Wireless Age cannot provide assurances that the matters described in this press release will be successfully completed or that the Company will realize the anticipated benefits of any transaction.
